-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
This application is a 371 of PCT/US2017/063825 filed on 11/30/2017, and claims priority in provisional application 62/520,066 filed on 06/15/2017 and in provisional application 62/428,029 filed on 11/30/2016.
Claim Status
Claims 11-23 are pending. Claims 11-19 are examined. Claims 20-23 are withdrawn. 
            Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 11-19, drawn to a hyper compliant polymer particle composition.
Group II, claim 20, drawn to a use of the hyper compliant polymer particle composition of claim 11.

Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or a group of inventions so linked as to form a single general inventive concept ("requirement of unity if invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical feature. The expression "special technical feature" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
According to PCT rule 13.2, unity of invention exists only when a shared same or corresponding special technical feature is a contribution over the prior art. The common technical feature of the invention is a hyper compliant polymer particle composition. The common technical feature is known in the art from Martin (Phys. Chem. Chem. Phys., pages 3014-3018, published 2015, Supporting Information pages 1-10). Martin teaches soft colloidal probes (second paragraph on page 3014). The SCPs were formed by inverse emulsion 
The present application defines the phrase "hyper compliant polymer particles" to mean that particles are made of natural or synthetic materials that are highly deformable and that have a Young's modulus threshold or mechanical compliance from at least about 0.01 kPascals (kPa; note that 0.01 kPa is 10 Pascals or 10 Pa) to at least about 10 kPa or at least about 15 kPa (paragraph 0009).
The word, "monodisperse" as referring to hyper compliant polymer particles shall mean herein and in the claims that the particles are characterized by uniform size, shape or mass in a dispersed phase, forming a single peak chromatographically (paragraph 0011).
The common technical feature is obvious over Martin because SCPs are formed from polymerization of acrylic acid, which is a synthetic material, and a have an elastic modulus of 66 kPa, which falls in the range of “at least about 15 kPa”.
The claimed range of particle diameters is obvious because it encompasses the range of particle diameters disclosed by Martin. With respect to the claims requiring a monodisperse diameter within a range, it is apparent from Figure 2B of the present application that monodisperse diameter within the claimed range includes a range of particle size diameters. 
 Since the common technical feature is not a contribution over the prior art of record, Groups I-III lack unity of invention. 
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper 
During a telephone conversation with Marie Lopresti on October 26, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 11-19. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections 
Claim 16 is objected to because “a coating the hyper” is ungrammatical because the phrase is missing “on” after “a coating”. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "small" in claims 13 and 15 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unknown what molecular size is considered small. 
Regarding claim 13, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claims are directed to a product, a composition comprising a therapeutic agent, but claim 19 recites that the therapeutic is released at a predetermined rate implying a method step for using this product. Per MPEP 2173.05(p), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. For the purpose of applying prior art, the claim is interpreted as requiring the therapeutic agent to be capable of being released at a predetermined rate. 
See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); < Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Claim Rejections – 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (Phys. Chem. Chem. Phys., pages 3014-3018, published December 23, 2014, Supporting Information pages 1-10). 
The claims encompass a hyper compliant polymer particle composition. 
Martin teaches soft colloidal probes (second paragraph on page 3014). The SCPs were formed by inverse emulsion polymerization of acrylic acid in the presence of crosslinker (first paragraph on page 3015). Figure 3 teaches SCP radius in micrometers ranging from about 10 to about 40, which is equivalent to a diameter range from about 20 to about 80 micrometers (top of left column on page 3016). The elastic modulus of the particles is 66 kPa (page 4 of the Supporting Information).
The present application defines the phrase "hyper compliant polymer particles" to mean that particles are made of natural or synthetic materials that are highly deformable and that have a Young's modulus threshold or mechanical compliance from at least about 0.01 kPascals (kPa; note that 0.01 kPa is 10 Pascals or 10 Pa) to at least about 10 kPa or at least about 15 kPa (paragraph 0009).
The word, "monodisperse" as referring to hyper compliant polymer particles shall mean herein and in the claims that the particles are characterized by uniform size, shape or mass in a dispersed phase, forming a single peak chromatographically (paragraph 0011).
The claimed composition is anticipated by Martin because SCPs are formed from polymerization of acrylic acid, which is a synthetic material, and a have an elastic modulus of 66 kPa, which falls in the range of “at least about 15 kPa”.

By teaching all of the claimed limitations, Martin anticipated the invention as claimed. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Anselmo (ACS Nano Vol. 9, No. 3, pages 3169-3177, Published February 25, 2015 – of record in IDS dated 05/30/2019).
The claims encompass a hyper compliant polymer particle composition. 
The teachings of Anselmo are related to polyethylene glycol based hydrogel nanoparticles of uniform size of 200 nm with elastic moduli ranging from 0.255 to 3000 kPa. Softer particles having 10 kPa offer enhanced circulation and subsequent enhanced targeting compared to harder nanoparticles having 3000 kPa in vivo (Abstract). 

The word, "monodisperse" as referring to hyper compliant polymer particles shall mean herein and in the claims that the particles are characterized by uniform size, shape or mass in a dispersed phase, forming a single peak chromatographically (paragraph 0011).
Regarding claim 11, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to have formed a composition of PEG nanoparticles having a particle size of 200 nm and an elastic modulus of 10 kPa, with a reasonable expectation of success because Anselmo teaches that PEG nanoparticles of 200 nm particle size and an elastic modulus of 10 kPa offer enhanced circulation and targeting compared to nanoparticles having a greater elastic modulus, such as 3000 kPa. Thus, one of skill would have been motivated to make nanoparticles having an elastic modulus of 10 kPa. The claimed composition is obvious over Anselmo because PEG hydrogel nanoparticles are formed from polymerization of PEG, which is a synthetic material, and a have an elastic modulus of 10 kPa, which is encompassed by the range of “from at least about 0.01 kPa to at least about 10 kPa”.
The claimed range of particle diameters is obvious because it encompasses 200 nm particle size disclosed by Anselmo. With respect to the claim requiring a monodisperse diameter within a range, it is apparent from Figure 2B of the present application that monodisperse diameter within the claimed range includes a range of particle size diameters. 

Regarding claim 14, the claimed range of less than about 10 kPa is obvious because it overlaps with 10 kPa. 
Regarding claims 15 and 16, it would have been obvious to have conjugated antibodies to the surface of the particles, with a reasonable expectation of success because Anselmo teaches conjugating antibodies via glycine and EDC to the surface of the particles (page 3175, right column, section “Antibody Conjugation”). Antibodies conjugated to the surface of the particles meets the limitation that requires a coating on the particles. Antibodies are considered a protein, a therapeutic agent, and a targeting agent. 
Combining prior art elements according to known methods to obtain predictable results supports obviousness. 

Claims 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muller-Schulte (US 2005/0175702 A1 Published August 11, 2005 – of record in IDS dated 05/30/2019) and Anselmo.
The claims encompass a hyper compliant polymer particle composition. 

Muller-Schulte does not teach the elastic modulus of the polymeric particles. 
The teachings of Anselmo are relied upon as summarized above. 
It would have been obvious to have combined the teachings of Muller-Schulte and Anselmo because their teachings are related to polymeric particles intended for drug delivery and it would have been obvious to have combined them because they are in the same field of endeavor. 
Regarding claim 11, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed polymer nanoparticles comprising encapsulated metallic colloid and an active agent selected from antibodies where the nanoparticles are formed from polyethylene glycol and grafted its surface with N-isopropyl acrylamide, with a reasonable expectation of success because Muller-Schulte teaches polymer nanoparticles formed from a polymer selected from polyethylene glycol and where the surface of nanoparticles is grafted with N-isopropyl acrylamide and having a metallic colloid and an active agent selected from antibodies encapsulated therein. It would have been 
The present application defines the phrase "hyper compliant polymer particles" to mean that particles are made of natural or synthetic materials that are highly deformable and that have a Young's modulus threshold or mechanical compliance from at least about 0.01 kPascals (kPa; note that 0.01 kPa is 10 Pascals or 10 Pa) to at least about 10 kPa or at least about 15 kPa (paragraph 0009).

The limitations of claim 11 are met because polymer nanoparticles obtained from N-isopropyl acrylamide and polyethylene glycol having a particle size range of 100-500 nm and an elastic modulus of 10 kPa meet all of the claimed requirements. The elastic modulus range is obvious because it encompasses 10 kPa. The particle size range is obvious because it encompasses the prior art particle size range. 
Limitations of claims 12 and 13, are met because polymer particles comprise antibodies and metallic colloid encapsulated therein. 
Limitations of claim 14 are obvious because claimed range of less than about 10 kPa encompasses 10 kPa. 
Limitation of claim 15 is met because N-isopropyl acrylamide is a small molecule. 
Limitation of claim 17 is met because antibodies have a size in nanometers, which reads on a nanoparticle containing a therapeutic agent. 
Limitations of claim 18 are met because viscosity of polymer particles is distinct from viscoelasticity of antibodies. 
Limitations of claim 19 are met because antibodies would have been released at a predetermined rate.  
Combining prior art elements according to known methods to obtain predictable results supports obviousness. 
Conclusion
No claims are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/Examiner, Art Unit 1617